     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2064 Page 1 of 42



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    THE ESTATE OF PAUL SILVA, et al.,                 Case No.: 3:18-cv-2282-L-MSB
12    Plaintiffs,
                                                        ORDER:
13    v.                                                (1) DENYING COAST MEDICAL
                                                        DEFENDANTS’ MOTION TO
14    CITY OF SAN DIEGO, et al.,
                                                        DISMISS [Doc no. 85]
15    Defendants.
                                                        (2) DENYING CITY DEFENDANTS’
16
                                                        MOTION TO DISMISS [Doc no. 86]
17
                                                        (3) GRANTING IN PART AND
18
                                                        DENYING IN PART COUNTY
19                                                      DEFENDANTS’ MOTION TO
                                                        DISMISS [Doc no. 87]
20
21          Pending before the Court are Defendants’ motions to dismiss Plaintiffs’ first
22    amended complaint. Plaintiffs opposed the motions and Defendants replied. The Court
23    decides the matter on the papers submitted and without oral argument. See Civ. L. R.
24    7.1(d.1). For the reasons stated below, the Coast Medical Defendants’ and the City
25    Defendants’ motions (doc. no. 85, 86) are DENIED. The County Defendants’ motion (doc.
26    no. 87) is DENIED IN PART AND GRANTED IN PART without leave to amend.
27    Plaintiffs have voluntarily dismissed their eighth and ninth causes of action against Shelley
28    Zimmerman.

                                                    1
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2065 Page 2 of 42



 1    I.    BACKGROUND
 2          A.     Factual Allegations
 3          This action arises out of the contact, arrest, booking, and subsequent death of
 4    Plaintiffs’ son, Paul Silva (“Paul” or “Decedent”). Silva suffered from schizophrenia and
 5    diabetes. (First Am. Compl. (doc. no. 79, “FAC”)) ¶¶ 32, 50). Although he was 39 years
 6    old, he lived with his father, Manuel Silva, and visited his mother, Leslie Allen, each
 7    morning. (Id. ¶ 33).
 8          On February 19, 2018, while visiting Allen, Silva acted out and refused to go home.
 9    (Id. ¶ 34). Allen called the San Diego Police Department’s Psychiatric Emergency
10    Response Team (“PERT”)1 and requested assistance for a mental health emergency, also
11    known as a California Welfare and Institution’s Code § 5150 psychiatric hold (“5150
12    hold”).2 (Id. ¶¶ 35, 39). Allen had called PERT to assist Paul in the past. On each prior
13    occasion, “a PERT officer would speak to Paul calmly, and Paul would comply with all of
14    their requests.” (Id. ¶ 38). However, due to the President’s Day holiday on February 19,
15    2018, PERT was unavailable. (Id. ¶ 35). To ensure PERT personnel responded to her call,
16    Allen decided to wait until PERT became available the following day. (Id. ¶ 39).
17          On February 20, 2018, San Diego police officers Derisio, Murrow, and Maggi
18    responded to Allen’s 5150 call without PERT personnel. (Id. ¶ 44). Allen informed Derisio
19    that Paul (1) did not use illicit drugs, (2) required hospitalization to treat his schizophrenia,
20
21
      1
        “PERT provides emergency assessment and referral for individuals with mental illness.”
22    (FAC ¶ 36.) It pairs licensed mental health clinicians with uniformed law enforcement
23    officers/deputies and “evaluates the situation, assesses the individual’s mental health
      condition and needs, and, if appropriate, transports individuals to a hospital or other
24    treatment center, or refers him/her to a community-based resource or treatment facility.”
25    (Id.)
26    2
         “California Welfare and Institutions Code § 5150 authorizes qualified officers or
27    clinicians to involuntarily take into custody a person who, ‘as a result of a mental health
      disorder, is a danger to others, or to himself or herself, or gravely disabled.’” Horton v.
28    City of Santa Maria, 915 F.3d 592, 597 n.3 (9th Cir. 2019).
                                                      2
                                                                                      3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2066 Page 3 of 42



 1    and (3) was not taking his psychiatric medication. (Id. ¶¶ 43-44). Murrow administered a
 2    field sobriety test requiring Paul to follow an object with his eyes without moving his head
 3    while counting to 30. (Id. ¶ 45). Paul failed the test. (Id.). As the supervising sergeant on
 4    the scene, Maggi made the decision to arrest Paul for being under the influence of
 5    methamphetamine. (Id.).
 6          After obtaining a urine sample from Paul at police headquarters, Murrow transported
 7    him to the Central Jail, a County-owned facility, to be booked. (FAC ¶ 49). A subsequent
 8    laboratory test of Paul’s urine showed no evidence of controlled substance use. (Id. ¶ 45).
 9    Murrow did not inform County personnel of Paul’s psychiatric condition. (Id. ¶ 55).
10          Registered nurse Anthony Adraneda conducted Paul’s intake interview at the Central
11    Jail at approximately 11:21 AM on February 20, 2018. Paul informed Adraneda that he
12    suffered from diabetes and schizophrenia and had been previously hospitalized in a
13    psychiatric hospital. Adraneda reviewed Paul’s medical records in the Central Jail’s
14    information management system and saw that his records showed a history of
15    schizophrenia and self-reported psychiatric hospitalizations. Adraneda was aware that Paul
16    had been prescribed psychiatric medication and had not been taking it. Although Paul was
17    a “book and release” inmate, Adraneda informed him he would refer him to a psychiatric
18    doctor.
19          “Book and release” inmates are arrested and booked for being under the influence
20    of a controlled substance and are placed in “sobering cells” to be monitored for a maximum
21    of 8 hours. (See id. ¶¶ 58, 69). Paul remained in County custody for the next 36 hours.
22    During his 36 hours in the Central Jail, Sheriff’s deputies saw Paul running around his cell,
23    throwing himself to the ground, yelling incoherently, staring out the window with his
24    mouth wide open, holding his arms out pointing toward the window and walls, and
25    crawling and rolling on the floor. (Id. ¶ 210). Paul was not placed in a sobering cell, as
26    required for book-and-release inmates, but was instead moved from temporary holding cell
27    to temporary holding cell with “no shower, no toilet paper, no soap, no toothbrush, no clean
28    clothes, and no bed [or blankets].” (Id. ¶ 61). He was not given a medical referral or

                                                    3
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2067 Page 4 of 42



 1    treatment for diabetes or his schizophrenia. (See, e.g., id. ¶¶ 67-68 (“When Paul arrived at
 2    the hospital, he was hypoglycemic with his blood sugar level at 30.”).
 3          At 7:46 p.m., approximately 9 hours after Paul had been booked, Corporal Harvey
 4    Seeley transferred Paul from the “Dressout Holding Cell 2” to “Release Holding 1.”3 (Id.
 5    ¶ 74). Paul was exhibiting symptoms of decompensation but was not offered any medical
 6    assistance. (Id. ¶¶ 74-75). As recorded by the hallway camera, Paul was constantly pacing
 7    and appeared to speak to the wall for the duration of his stay in the holding cell. (Id. ¶ 75.)
 8    At 1:35 AM on February 21, 2018, Seeley conducted a “cell check” by looking in from the
 9    outside. Paul was still not offered any medical assistance. (Id. ¶ 77).
10          At 2:28 AM on February 21, 2018, Lieutenant Laura Coyne reviewed the Central
11    Jail log after Paul had been in temporary holding cells for 16 hours. Coyne did not take
12    action to release him or request medical care. (Id. ¶ 78).
13          At 8:07 AM, Sergeants Ceballos and Navarro went into Paul’s cell when he was
14    placing items under the door and moving them around. Paul had been held for
15    approximately 22 hours without sleep. Ceballos and Navarro did not assist him. (Id. ¶ 79).
16    At 2:16 PM, Ceballos was the supervisor on the floor and knew that Paul had been denied
17    access to adequate resources for over 28 hours. He still did not act. (Id. ¶ 81).
18          Between 7:41 PM and 7:51 PM, 33 hours after Paul was booked, Corporal Julio
19    Rodriguez, Deputy Ryan Seabron, and Deputy Suarez visited him to complete the required
20    book-and-release paperwork. (See id. at 9; id. ¶ 84). Paul was exhibiting symptoms of a
21    psychotic break. Rodriguez, Seabron, and Suarez did not release him, provide medical care,
22    or move him to a cell more suitable for long-term stays. (Id. ¶¶ 84-85).
23          At 10:59 PM, Sergeant Michael Lawson instructed Seabron to use pepper spray to
24    force Paul to comply. (Id. ¶ 86). Because the pepper spray did not affect him, he continued
25
26
27    3
        “Dressout cell is where inmates wait to be strip searched and dressed out of street clothes
      for a jail outfit. Release holding cells are where inmates are temporarily placed before being
28    released to the community.” (FAC ¶ 60).
                                                     4
                                                                                    3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2068 Page 5 of 42



 1    to pace in his cell. (Id.) Lawson and Sergeant John Douthitt concluded Paul was suffering
 2    from excited delirium, a potentially life-threatening condition caused by methamphetamine
 3    consumption, and proposed a tactical team extraction. Coyne, the watch commander on
 4    duty, agreed. (FAC ¶ 87). None of them reviewed Paul’s medical history or requested a
 5    medical or psychiatric evaluation before deciding to use a tactical team to extract Paul from
 6    his cell. (Id.)
 7           Nurse practitioner Keri Cavallo evaluated Paul immediately before the extraction.
 8    (Id. ¶¶ 89-92). Without looking at his medical history or requesting that a physician or
 9    psychiatrist evaluate him, Cavallo told Coyne that Paul was experiencing excited delirium
10    and should be taken to the hospital. (Id.). Although Cavallo was concerned that Paul could
11    be suffering from psychosis, she did not request that he be admitted into the jail’s internal
12    hospital for a psychiatric or medical evaluation. (Id.).
13           The tactical team tasked with extracting Paul was led by Douthitt and included
14    Rodriguez and Deputies Seabron, Charles DelaCruz, Diego Lopez, Aaron Vrabel, Jorge
15    Enciso, Tanner Sherman, Christopher Simms, and Seabron. (FAC ¶ 96). The team used
16    various tactics. For example, (1) Vrabel shot water-filled pepper balls and forcibly pressed
17    underneath Paul’s jaw; (2) Simms tasered Paul multiple times; (3) DelaCruz wrapped
18    Paul’s arms behind his back and struck his face and shoulder; (4) Seabron restrained Paul’s
19    arm and pinned his legs down; (5) Sherman pushed Paul’s head to the ground; and (6)
20    Enciso pinned Paul against the wall using a body shield capable of producing an electrical
21    shock. (Id. ¶¶ 99-101). In short, the tactical team piled on top of Paul and placed downward
22    force and pressure on his head, midsection, arms, and legs. (Id. ¶ 105). By the end of the
23    extraction, Paul was handcuffed but immobile.
24           At approximately 11:58 PM, paramedics found a pulse and transported Paul to
25    UCSD Medical Center. (Id. ¶¶ 108). Although he sustained significant neurological
26    injuries and kidney failure, the ultimate cause of death was lack of oxygen to the brain
27    resulting from cardiopulmonary arrest during restraint. (Id. ¶¶ 113). The manner of death
28    was determined to be homicide. (Id.).

                                                    5
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2069 Page 6 of 42



 1            B.    Legal Claims and Parties
 2            Paul’s parents, Allen and Manuel Silva, and the Estate of Paul Silva filed a complaint
 3    alleging federal constitutional claims under 42 U.S.C. § 1983, as well as violation of the
 4    Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., the Rehabilitation
 5    Act, 29 U.S.C. § 794(a), and related state laws. The Court has federal question jurisdiction
 6    under 28 U.S.C. §§ 1331 and 1343(3) and (4), et. seq. as well as supplemental jurisdiction
 7    over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367(a).
 8            They seek relief against three groups of defendants:
 9            (1) City of San Diego (“City”), chief of the San Diego Police Department (“Police
10    Department”) Shelley Zimmerman, and officers Murrow, Derisio, and Maggi (collectively
11    “City Defendants”);
12            (2) County of San Diego (“County”) as the public entity which operates and manages
13    the Central Jail, Sheriff William Gore, Barbara Lee as the Medical Administrator in charge
14    of the Medical Services Division of the Sheriff’s Department, Alfred Joshua, M.D., as the
15    Medical Director for the Sheriff’s Department, as well as Adraneda, Lawson, Douthitt,
16    Seeley, Ceballos, Navarro, Coyne, Rodriguez, DelaCruz, Lopez, Vrabel, Enciso, Sherman,
17    Simms, and Seabron (collectively “County Defendants”); and
18            (3) Coast Hospitalist Medical Associates, Inc., Coast Correctional Medical Group,
19    Mark O’Brien, and Cavallo (collectively “Coast Medical Defendants”). Coast Hospitalist
20    Medical Associates, Inc. (“Coast Hospitalist”) is a subcontractor of Tri-City Medical
21    Center. The Sheriff’s Department had a contract with Tri-City Medical Center and Coast
22    Hospitalist to provide nurse practitioners to work at San Diego County jails. Coast
23    Correctional Medical Group (“Coast Correctional”) is a subsidiary of Coast Hospitalist.
24    Cavallo is a nurse practitioner employed by Coast Correctional who worked at the Central
25    Jail. O’Brien is the President and CEO of Coast Hospitalist and Coast Correctional.
26            Pending before the Court are Defendants’ motions pursuant to Federal Rule of Civil
27    Procedure 12(b)(6) to dismiss the following causes of action:
28    /////

                                                     6
                                                                                   3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2070 Page 7 of 42



 1         • violation of due process under 42 U.S.C. § 1983 against Rodriguez, Seeley,
 2            Ceballos, Navarro, and Coyne;
 3         • deliberate indifference to serious medical needs under 42 U.S.C. § 1983 against
 4            Murrow, Derisio, Maggi, Lee, Joshua, Coyne, Lawson, Douthitt, Adraneda,
 5            Seeley, Ceballos, Navarro, Rodriguez, DelaCruz, Lopez, Vrabel, Enciso,
 6            Sherman, Simms, Seabron, and Cavallo;
 7         • wrongful death under 42 U.S.C. § 1983 against Coyne, Lawson, Douthitt,
 8            Adraneda, Rodriguez, DelaCruz, Lopez, Vrabel, Enciso, Sherman, Simms,
 9            Seabron, and Cavallo;
10         • violation of constitutional right of association under 42 U.S.C. § 1983 against
11            Murrow, Derisio, Maggi, Coyne, Lawson, Douthitt, Adraneda, Rodriguez,
12            DelaCruz, Lopez, Vrabel, Enciso, Sherman, Simms, Seabron, and Cavallo;
13         • failure to properly train under 42 U.S.C. § 1983 against Zimmerman, Maggi,
14            Gore, Lee, Joshua, Coyne, Lawson, Douthitt, and O’Brien;
15         • failure to properly supervise and discipline under 42 U.S.C. § 1983 against
16            Zimmerman, Maggi, Gore, Lee, Joshua, Coyne, Lawson, Douthitt, and O’Brien;
17
           • failure to properly investigate under 42 U.S.C. § 1983 against Zimmerman, Gore,
18
              Lee, Joshua, Coyne, Lawson, and Douthitt;
19
           • municipal liability under Monell v. Dep’t of Social Servs. of City of N.Y., 436
20
              U.S. 658, 691 (1978), for failure to train against the City and the County;
21
           • municipal liability for unconstitutional custom, practice, or policy under Monell
22
              against the City and the County;
23
           • violation of California Civil Procedure Code §§ 377.60 et seq. against County
24
              Defendants and Coast Medical Defendants;
25
           • negligence against all Defendants;
26
           • violation of the Unruh Civil Rights Act, Cal. Civ. Code §§ 51 et seq. (“Unruh
27
              Act”) against Coast Medical Defendants;
28

                                                  7
                                                                                3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2071 Page 8 of 42



 1          • violation of the Tom Bane Civil Rights Act, Cal. Civ. Code § 52.1 (“Bane Act”)
 2              against the City, Murrow, Derisio, and Maggi;
 3          • violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.
 4              (“ADA”) against the City and the County; and
 5          • violation of the Rehabilitation Act, 29 U.S.C. §§ 701 et seq. (“Rehabilitation
 6              Act”) against the City and the County.
 7    II.   LEGAL STANDARD
 8          A motion under Rule 12(b)(6) tests the sufficiency of the complaint. Navarro v.
 9    Block, 250 F.3d 729, 732 (9th Cir. 2001).4 Dismissal is warranted where the complaint
10    lacks a cognizable legal theory. Shroyer v. New Cingular Wireless Serv., Inc., 622 F.3d
11    1035, 1041 (9th Cir. 2010). Alternatively, a complaint may be dismissed if it presents a
12    cognizable legal theory yet fails to plead essential facts under that theory. Robertson v.
13    Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984). A pleading must contain “a
14    short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
15    R. Civ. P. 8(a)(2). Plaintiffs’ allegations must provide “fair notice” of the claim being
16    asserted and the “grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.
17    544, 555 (2007).
18          “If a party makes alternative statements, the pleading is sufficient if any one of them
19    is sufficient.” Fed. R. Civ. P. 8(d)(2). A party may state “as many separate claims or
20    defenses as it has, regardless of consistency.” Fed. R. Civ. P. 8(d)(3).
21          In reviewing a Rule 12(b)(6) motion, the Court must assume the truth of all factual
22    allegations and construe them most favorably to the nonmoving party. Huynh v. Chase
23    Manhattan Bank, 465 F.3d 992, 997, 999 n.3 (9th Cir. 2006). However, legal conclusions
24    need not be taken as true merely because they are couched as factual allegations. Twombly,
25
26
27    4
        Unless otherwise noted internal quotation marks, ellipses, brackets, citations and
      footnotes are omitted from all quotations.
28

                                                    8
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2072 Page 9 of 42



 1    550 U.S. at 555. Similarly, “conclusory allegations of law and unwarranted inferences are
 2    not sufficient to defeat a motion to dismiss.” Pareto v. Fed. Deposit Ins. Corp., 139 F.3d
 3    696, 699 (9th Cir. 1998).
 4    III.   FEDERAL CONSTITUTIONAL CLAIMS
 5           To state a claim under 42 U.S.C. § 1983 for violation of federal constitutional rights,
 6    a plaintiff must allege: (1) that the conduct complained of was committed by a person
 7    acting under color of state law, and (2) that such conduct deprived the plaintiff of a federal
 8    constitutional or statutory right. Jensen v. Lane Cnty., 222 F.3d 570, 574 (9th Cir.2000). A
 9    public employee acts under color of state law within meaning of § 1983 while acting in his
10    or her official capacity or while exercising responsibilities pursuant to state law. McDade
11    v. West, 223 F.3d 1135, 1139 (9th Cir. 2000). Plaintiffs must plead that the challenged
12    conduct is not rationally related to a legitimate governmental objective or that it is
13    excessive in relation to that purpose. Bell v. Wolfish, 441 U.S. 520, 538–39 (1979).
14           State officials may be sued under § 1983 in their individual capacities for damages.
15    Kentucky v. Graham, 473 U.S. 159, 165 (1985). In order to be individually liable under §
16    1983, an individual must personally participate in an alleged rights deprivation. Avalos v.
17    Baca, 596 F.3d 583, 587 (9th Cir.2010). Plaintiffs must establish causation to “demonstrate
18    that the defendant’s conduct was the actionable cause of the claimed injury." Harper v.
19    City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.2008).
20           A supervisor can be held liable in his or her individual capacity under § 1983 only
21    if (1) he or she personally participated in the constitutional violation, or (2) there is a
22    "sufficient causal connection between the supervisor’s wrongful conduct and the
23    constitutional violation." Hansen v. Black, 885 F.2d 642, 645-46 (9th Cir. 1989). For
24    liability to attach, supervisors must have actual supervisory authority over the government
25    actor who committed the alleged violations. Felarca v. Birgeneau, 891 F.3d 809, 820 (9th
26    Cir. 2018).
27           A local governing body is not liable under § 1983 unless action pursuant to official
28    municipal policy of some nature caused a constitutional violation. Monell v. Dep’t of Social

                                                    9
                                                                                   3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2073 Page 10 of 42



 1    Servs. of City of N.Y., 436 U.S. 658, 691 (1978). Plaintiffs must establish that the conditions
 2    were part of a policy, custom or practice officially adopted by defendants and that the
 3    policy or custom “evince[s] a deliberate indifference to the constitutional right and [is] the
 4    moving force behind the constitutional violation.” Rivera v. County of Los Angeles, 745
 5    F.3d 384, 389 (9th Cir. 2014).
 6          Where, as here, a plaintiff seeks damages against state officials, a strong
 7    presumption is created in favor of an individual capacity suit because an official capacity
 8    suit for damages would be barred. See Mitchell v. Washington, 818 F.3d 436, 442 (9th Cir.
 9    2016). Accordingly, the Court applies an individual capacity analysis in its evaluation of
10    claims relating to non-municipal parties.
11          A.     Second Cause of Action (Violation of Due Process - 42 U.S.C. § 1983)
12          County Defendants Rodriguez, Seeley, Ceballos, Navarro, and Coyne seek to
13    dismiss the Estate’s § 1983 cause of action for violation of due process for lack of a
14    plausible factual basis.
15          The Due Process Clause of the Fourteenth Amendment proscribes any conduct that
16    amounts to punishment, cruel or otherwise, of a person detained before trial. Chappell v.
17    Mandeville, 706 F.3d 1052, 1059 (9th Cir. 2013). Conditions of confinement that deprive
18    pretrial detainees from basic human needs or “the minimal civilized measure of life's
19    necessities” have been held to violate the Constitution. Wilson v. Seiter, 501 U.S. 294, 298
20    (1991).
21          [W]hen the State by the affirmative exercise of its power so restrains an
            individual's liberty that it renders him unable to care for himself, and at the
22
            same time fails to provide for his basic human needs—e.g., food, clothing,
23          shelter, medical care, and reasonable safety—it transgresses the substantive
            limits on state action set by the Eighth Amendment and the Due Process
24
            Clause.
25
26    DeShaney v. Winnebago Cnty. Dep't of Soc. Servs., 489 U.S. 189, 200 (1989).
27          The Estate contends that Rodriguez, Seeley, Ceballos, Navarro, and Coyne failed to
28    provide Decedent, a pretrial detainee, with adequate food, shelter, clothing, and medical

                                                    10
                                                                                    3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2074 Page 11 of 42



 1    care during his 36-hour confinement. (See FAC ¶¶ 167-177). Defendants argue Decedent’s
 2    temporary exposure to unsanitary conditions does not give rise to a constitutional violation
 3    because “extreme deprivations” are required to plead a conditions-of-confinement claim.
 4    (Doc. no. 87-1 at 11). Defendants’ argument relies on the Eighth Amendment’s prohibition
 5    on cruel and unusual punishment for convicted inmates.
 6          Defendants reason that the Court should apply the standards of the Eighth
 7    Amendment standard because pretrial detainees’ rights under the Fourteenth Amendment
 8    are comparable to prisoners’ rights under the Eighth Amendment. (Doc. no. 87-1 at 11).
 9    However, pretrial detainees have greater constitutional protections than prisoners. See
10    Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1246 n.5 (9th Cir. 2016) (“Eighth
11    Amendment protections apply only once a prisoner has been convicted of a crime, while
12    pretrial detainees are entitled to the potentially more expansive protections of the Due
13    Process Clause of the Fourteenth Amendment.”). The Eighth Amendment establishes a
14    standard in the sense that a jail condition considered cruel and unusual would necessarily
15    amount to an impermissible punishment of a pretrial detainee, but Decedent is afforded
16    protections beyond prisoners’ rights. Because Decedent was not confined in the Central
17    Jail after a trial and conviction, the determination must be made pursuant to the Fourteenth
18    Amendment. See Trueblood v. Washington State Dep’t of Soc. & Health Servs., 822 F.3d
19    1037, 1043 (9th Cir. 2016) (“Pretrial detainees, whether or not they have been declared
20    unfit to proceed, have not been convicted of any crime. Therefore, constitutional questions
21    regarding the circumstances of their confinement are properly addressed under the due
22    process clause of the Fourteenth Amendment.”).
23          Decedent was confined in the Central Jail with “no shower, no toilet paper, no soap,
24    no toothbrush, no clean clothes, and no bed [or blankets].” (Id. ¶ 61). He was not provided
25    any food for at least 24 hours and suffered from hypoglycemia when the tactical team
26    extracted him from his cell. (Id. ¶¶ 67, 84, 89, 111.) Decedent was not given a medical
27    referral or treatment for his diabetes or schizophrenia. (Id. ¶¶ 67-68). When Rodriguez,
28    Seeley, Ceballos, Navarro, and Coyne checked on Decedent in his temporary holding cell,

                                                   11
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2075 Page 12 of 42



 1    they were aware of his status as a book-and-release inmate and that he had not been
 2    provided with basic human essentials. (See id. ¶¶ 74-78, 81, 84-85).
 3           Although Decedent had been confined for over 8 hours, Defendants did nothing to
 4    release him or provide for his basic medical and sanitary needs. (See id.). When the County
 5    took Decedent into custody as a pretrial detainee, the Constitution imposed a duty to
 6    provide for his basic human needs. DeShaney, 489 U.S. at 199–200. Accordingly, the
 7    Estate has sufficiently alleged that Rodriguez, Seeley, Ceballos, Navarro, and Coyne
 8    violated Decedent’s due process rights by depriving him of a minimal civilized measure of
 9    life's necessities.
10           B.     Third Cause of Action (Deliberate Indifference to Serious Medical Needs
11                  - 42 U.S.C. § 1983)
12           The Estate asserts a § 1983 cause of action for deliberate indifference to serious
13    medical needs against City Defendants Murrow, Derisio, and Maggi; County Defendants
14    Adraneda, Lee, Joshua, Coyne, Lawson, Douthitt, Rodriguez, DelaCruz, Lopez, Vrabel,
15    Enciso, Sherman, Simms, and Seabron; and Coast Medical Defendant Cavallo. Each
16    named defendant moves to dismiss.
17           The Due Process Clause of the Fourteenth Amendment guarantees that pretrial
18    detainees receive constitutionally adequate medical and mental health care. Gordon v.
19    Cnty. of Orange, 888 F.3d 1118, 1122 (9th Cir. 2018). To plead a pretrial detainee’s
20    medical care claim against an individual defendant, the Estate must allege: (1) Defendants
21    made an intentional decision with respect to the conditions of confinement; (2) those
22    conditions put Decedent at substantial risk of serious harm; (3) Defendants did not take
23    objectively reasonable and available measures to mitigate that risk, even though a
24    reasonable official in the circumstances would have appreciated the high degree of risk
25    involved—making the consequences of Defendants’ conduct obvious; and (4) by not taking
26    such measures, Defendants caused Decedent’s injuries. See id. at 1125.
27           These claims are evaluated under an objective deliberate indifference standard. Id.
28    at 1124-25. “Deliberate indifference is a stringent standard of fault, requiring proof that a

                                                   12
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2076 Page 13 of 42



 1    municipal actor disregarded a known or obvious consequence of his action.” Bryan County
 2    v. Brown, 520 U.S. 397, 410 (1997). “The mere lack of due care by a state official does not
 3    deprive an individual of life, liberty, or property under the Fourteenth Amendment. Thus,
 4    the plaintiff must prove more than negligence but less than subjective intent—something
 5    akin to reckless disregard.” Gordon, 888 F.3d at 1125.
 6                 1.    City Defendants Murrow, Derisio, and Maggi
 7          Murrow, Derisio, and Maggi argue the Estate’s deliberate indifference claim is
 8    insufficient because they made no decisions regarding the conditions of Decedent’s
 9    confinement and did not cause his death. (Doc. no. 86-1 at 13-14).
10          The Estate alleges that Defendants knew Decedent’s mother had called the Police
11    Department to request that he be taken to a medical facility for psychiatric treatment. (FAC
12    ¶¶ 35, 39). The dispatch log for her phone call shows the call was classified as a “5150
13    Mental Case” which qualifies as a welfare check request. (Id. ¶ 39). The computer dispatch
14    records showed Decedent was schizophrenic and had no prior instances of being drunk in
15    public or being under the influence of a drug. (Id. ¶ 41). Decedent’s mother also directly
16    informed Derisio that Decedent suffered from schizophrenia, was not taking his
17    medication, and needed to be hospitalized. (Id. ¶ 44).
18          Instead of transporting Decedent to a medical facility for treatment, Maggi made the
19    decision to arrest him for being under the influence of a controlled substance. (Id. ¶¶ 45,
20    182). Further, when Murrow booked Decedent into the Central Jail, he failed to inform
21    County personnel that Decedent was picked up from a 5150 call and needed psychiatric
22    treatment for schizophrenia. (Id. ¶ 183). At the Central Jail, Decedent was deprived of basic
23    human needs, which caused him to experience schizophrenic decompensation and
24    hypoglycemia. (See id. ¶¶ 59, 61, 67, 74).
25          While it is true Murrow, Derisio, and Maggi had no involvement in deciding the
26    conditions of confinement, Decedent would not have been in the Central Jail but for the
27    initial arrest. A reasonable officer would have responded to a 5150 call by seeking
28    psychiatric treatment for Decedent. (See id. ¶ 38).

                                                   13
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2077 Page 14 of 42



 1           The Estate has sufficiently alleged that (1) Murrow, Derisio, and Maggi were aware
 2    of Decedent’s medical needs and intentionally decided to confine him in the Central Jail
 3    when they arrested him; (2) confinement in the Central Jail placed Decedent at a substantial
 4    risk of harm due to the initial denial of psychiatric care; (3) Defendants failed to reasonably
 5    abate risk by not taking into account that they were dispatched on a 5150 call and denying
 6    him the treatment he needed; and (4) Defendants’ failure to transport Decedent to a medical
 7    facility caused his decompensation which resulted in the tactical team’s use of force,
 8    resulting in his death. (See doc. no. 96 at 7-8; see also FAC ¶¶ 39-49, 180-182).
 9                  2.    County Defendant Adraneda
10           The Estate alleges that Adraneda, a registered nurse, acted with reckless disregard
11    because he knew of Decedent’s medical needs and failed to arrange for adequate medical
12    or psychiatric care. (Doc. no. 97 at 8). County Defendants’ motion offers no argument for
13    dismissal as to Adraneda specifically. (See doc. no. 87-1 at 13-14).
14           During his intake interview, Decedent informed Adraneda that he suffered from
15    schizophrenia, diabetes, and previous psychiatric hospitalizations. (FAC ¶ 184). Adraneda
16    had access to the jail’s information management system which showed that Decedent had
17    a history of schizophrenia. (Id.). Adraneda told Decedent he would schedule a psychiatric
18    evaluation and was required to arrange a medical evaluation because Decedent was
19    diabetic. (Id.).
20           Adraneda failed to order a psychiatric or medical evaluation of Decedent and did not
21    highlight Decedent’s psychiatric or medical conditions in the jail information management
22    system. (Id.). He also failed to place Decedent in a sobering cell for monitoring, although
23    he knew Decedent had been brought in as a book-and-release inmate. (Id.). Based on the
24    Estate’s allegations, a reasonable registered nurse would have placed Decedent into a
25    monitoring cell and arranged for evaluation and treatment to prevent the reasonably
26    foreseeable consequence of Decedent decompensating.
27           Accordingly, the Estate has sufficiently alleged that (1) Adraneda knew of
28    Decedent’s medical needs but decided not to arrange a medical or psychiatric evaluation

                                                    14
                                                                                    3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2078 Page 15 of 42



 1    and not to place Decedent into a sobering cell; (2) the lack of treatment and Decedent’s
 2    confinement in successive temporary holding cells put him at substantial risk of harm given
 3    his medical conditions; (3) Adraneda did not take reasonable measures to mitigate this risk
 4    by requesting medical evaluation or care or moving Decedent into a sobering cell; and (4)
 5    by failing to do so, Adraneda caused Decedent’s decompensation and hypoglycemia,
 6    prompting the tactical team’s use of force which resulted in his death.
 7                 3.    County Defendants Lee and Joshua
 8          The Estate avers that Lee and Joshua were deliberately indifferent to Decedent’s
 9    medical needs by failing to implement policies and procedures for adequate care of
10    detainees in need of medical care. Defendants contend the FAC contains no allegations
11    showing Lee and Joshua personally acted with reckless disregard towards Decedent’s
12    medical needs.
13          Lee was the Medical Administrator and in charge of the Medical Services Division
14    at the San Diego County Sheriff’s Department. She supervised all departments within the
15    Medical Services Division, and all medical staff at the San Diego County Sheriff’s
16    Department were under her direction, including Joshua, Adraneda, and Cavallo. She was
17    responsible for developing, implementing, and monitoring the policies and procedures
18    applicable to the Medical Services Division. (FAC ¶ 14.) Joshua was the Medical Director
19    for the Sheriff's Department. He supervised the medical staff and directed and oversaw the
20    development and implementation of quality assurance and utilization review policies and
21    procedures. All medical and psychiatric doctors worked under his direction. (Id. ¶ 15.)
22           The Estate alleges that Lee and Joshua supervise the policies, practices, and
23    operations of the Sheriff’s Department medical staff. (Id. ¶¶ 14-15.) They were aware it
24    was common for jail staff to ignore patients’ medical charts or disregard the information
25    contained in their medical records. (Id. ¶ 199). The Citizens’ Law Enforcement Review
26    Board and Disability Rights of California identified the County’s deficiencies in the
27    coordination of care and communication of medical conditions, including a detainee’s
28    decompensating condition. (Id. ¶ 200). Lee and Joshua knew their prior failure to

                                                  15
                                                                                 3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2079 Page 16 of 42



 1    implement proper policies led to a substantial number of deaths in San Diego County jails.
 2    (Id. ¶¶ 199, 200). As a result of their failure to change the policies, Adraneda and Cavallo
 3    failed to communicate critical medical information to correctional staff and provide
 4    necessary evaluation and treatment for Decedent. (Id.).
 5            As alleged, Lee and Joshua are liable in their individual supervisory capacities
 6    because there is a causal connection between their failure to implement adequate policies
 7    and County medical staff’s failure to communicate and coordinate treatment for Decedent’s
 8    medical needs. See Hansen, 885 F.2d at 645-46. Because they knew their policies were
 9    inadequate, it was foreseeable that continued implementation of the same policies could
10    lead to denial of medical care and decompensation of schizophrenic patients. (See FAC ¶
11    201).
12            The Estate has sufficiently alleged that (1) Lee and Joshua deliberately continued to
13    implement policies they knew to be inadequate with respect to detainee medical care; (2)
14    the implementation of these policies put Decedent at substantial risk of harm because they
15    did not require proper communication of medical information or coordination of treatment;
16    (3) Lee and Joshua were aware of the deficiencies of their policies but did not change them
17    to mitigate risk of detainee harm; and (4) by failing to implement proper policies, they
18    caused Decedent’s medical needs to be ignored by County medical staff, leading to his
19    forceful extraction, and ultimately resulting in his death. See Redman v. Cnty. of San Diego,
20    942 F.2d 1435, 1446–47 (9th Cir. 1991) (en banc) (concluding that knowledge of a policy
21    and practice of overcrowding that allegedly resulted in inmate’s rape could be sufficient to
22    establish liability).
23                  4.        County Defendants Coyne, Lawson, Douthitt, Rodriguez, Seeley,
24                            Ceballos, Navarro, DelaCruz, Lopez, Enciso, Sherman, Simms, and
25                            Seabron
26            The Estate argues each of the named County defendants knew Decedent was in need
27    of serious medical attention and decompensating. (Doc. no. 97 at 8). Defendants argue that
28    /////

                                                    16
                                                                                   3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2080 Page 17 of 42



 1    the Estate fails to allege how each individual specifically acted with reckless disregard.
 2    (Doc. no. 87-1 at 13-15).
 3          Lieutenant Coyne, Sergeant Lawson, and Sergeant Douthitt were supervisory
 4    officials at the Central Jail. (FAC ¶193). They knew Decedent was a book-and-release
 5    inmate who had been in custody for over 32 hours. They personally observed his condition
 6    deteriorate. (Id.). Before incorrectly deciding that he should be forcefully extracted from
 7    his cell because his bizarre behavior was caused by methamphetamine-induced excited
 8    delirium, Lawson and Douthitt failed to review his medical record in the jail’s information
 9    management system, which documented his schizophrenia, diabetes, and previous
10    psychiatric hospitalizations. (Id. ¶ 193; see also id. at 5, ¶ 84; see also id. ¶ 86). Although
11    Coyne did review Decedent’s medical history as the tactical team was getting ready to
12    extract him, she was unable to discern that he suffered from schizophrenia. (Id. ¶ 95).
13    Without confirmation from a medical professional, they decided to assemble a tactical team
14    to forcefully extract Decedent because they believed he was suffering from excited
15    delirium. (Id. ¶ 193).
16          Rodriguez, Seeley, Ceballos, and Navarro knew of Decedent’s deteriorating health
17    as they personally observed him decompensate when they checked on him in his temporary
18    holding cell. (Id. ¶¶ 74, 77, 79, 81, 84, 189; see also id. at 4-5). Nevertheless, they failed
19    to request medical care or evaluation. (Id.).
20          DelaCruz, Lopez, Vrabel, Enciso, Sherman, Simms, and Seabron comprised the
21    tactical team which forcefully extracted Decedent from his cell. (Id. ¶¶ 24, 96.) They
22    personally observed that he was acting in a “bizarre and incomprehensible fashion, that he
23    was uncommunicative, and appeared to not understand commands.” (Id. ¶¶ 97-105, 196;
24    see also id. at 4, ¶¶ 84, 86). They were tasked with extracting him based on Coyne, Lawson,
25    and Douthitt’s erroneous conclusion that he was suffering from excited delirium.
26          Coyne, Lawson, and Douthitt argue they took reasonable measures to mitigate
27    Decedent’s risk of harm by asking nurse practitioner Cavallo to evaluate him and by
28    extracting him from his cell for treatment. However, Coyne, Lawson, and Douthitt

                                                      17
                                                                                    3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2081 Page 18 of 42



 1    concluded that Decedent was suffering from excited delirium and needed to be extracted
 2    before they heard from Cavallo and independently of her opinion. (See FAC ¶ 87). The
 3    tactical team was already being assembled based on their independent conclusion when
 4    Cavallo was called to evaluate Decedent. (See id. ¶ 89).
 5          Rodriguez, Seeley, Ceballos, Navarro, and the members of the tactical team contend
 6    the FAC lacks sufficient factual allegations to establish their subjective awareness of the
 7    risk to Decedent and their knowing disregard of it, or to establish that their conduct caused
 8    Decedent’s injuries. In order to state a cognizable claim of deliberate indifference to
 9    medical needs, the Estate must allege conduct akin to reckless disregard. Gordon, 888 F.3d
10    at 1125. However, “a pretrial detainee need not prove those subjective elements about the
11    officer's actual awareness of the level of risk.” Castro v. Cnty. of Los Angeles, 833 F.3d
12    1060, 1071 (9th Cir. 2016). “[H]eightened fact pleading of specifics [is not required], but
13    only enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S.
14    at 570. As alleged, Rodriguez, Seeley, Ceballos, Navarro, and Seabron knew Decedent was
15    in need of medical treatment because they personally observed Decedent exhibiting
16    symptoms of decompensation. (See FAC ¶¶ 77, 79, 81, 84-85). None of them called for
17    medical assistance. Although DelaCruz, Lopez, Vrabel, Enciso, Sherman, and Simms did
18    not check on Decedent in his cell, his decompensated condition was apparent to them at
19    the time of extraction. (See od. ¶¶ 97-105.) Instead of calling for medical treatment, they
20    piled on top of him before forcibly extracting him from his cell.
21          Each named defendant personally observed Decedent’s condition and ignored his
22    medical needs, causing him to decompensate to the point of requiring a tactical team
23    extraction for treatment. Based on the Estate’s allegations, a reasonable Sheriff’s deputy
24    would have obtained medical and psychiatric evaluation and/or care for Decedent to
25    prevent the reasonably foreseeable consequence of his decompensation. The Estate has
26    sufficiently alleged that (1) each named defendant deliberately ignored Decedent’s need
27    for a medical or psychiatric evaluation and failed to request it; (2) the lack of medical care
28    put Decedent at substantial risk of harm because he was suffering from schizophrenic

                                                    18
                                                                                   3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2082 Page 19 of 42



 1    decompensation and hypoglycemia; (3) each individual defendant knew that Decedent
 2    needed medical care because they personally observed his decompensation and failed to
 3    mitigate the risk by not requesting medical assistance; and (4) by failing to obtain medical
 4    care for Decedent, they prompted and then carried out the extraction, resulting in his death.
 5                 5.     Coast Medical Defendant Cavallo
 6          Defendant Cavallo argues she is not liable because (1) she had no role in determining
 7    the conditions of Decedent’s confinement, and (2) she adequately addressed Decedent’s
 8    medical needs by recommending he be extracted for treatment. (Doc. no. 85-1 at 6).
 9          As the tactical team assembled, Coyne, Lawson, and Douthitt called Cavallo, a nurse
10    practitioner, to evaluate Decedent. (FAC ¶ 59). Cavallo observed Decedent through his cell
11    door and recognized his behavior was “spooked” and “almost animalistic.” (Id. ¶ 90).
12    Without reviewing Decedent’s medical record, she decided he was suffering from excited
13    delirium from drug use. (Id. ¶¶ 91-92). Although Cavallo was concerned Decedent could
14    be suffering from psychosis, she did not request a psychiatric evaluation from Central Jail’s
15    on-call emergency psychiatrists. (Id. ¶¶ 91-93).
16          Decedent’s medical records in the jail’s information management system included
17    an encounter note from approximately two years prior stating that Decedent was
18    schizophrenic and had been scheduled for a follow-up appointment with a psychiatrist. (Id.
19    ¶ 92). Based on this note, it is plausible to infer a reasonable nurse practitioner would (1)
20    review the patient’s medical record before making an evaluation, and (2) schedule a
21    psychiatric evaluation for a patient with a history of mental health disorders. Cavallo did
22    neither. Had Cavallo reviewed Decedent’s medical record, she would have seen that
23    Decedent had a history of schizophrenia and suicide attempts. If she had requested
24    psychiatric assistance for Decedent pursuant to her concerns that he was suffering from
25    psychosis, Decedent could have received emergency medical care instead of being forcibly
26    extracted by a tactical team.
27          Based on the foregoing, the Estate has sufficiently alleged that (1) Cavallo delayed
28    Decedent’s medical care by incorrectly diagnosing him with excited delirium and agreeing

                                                   19
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2083 Page 20 of 42



 1    to have the tactical team forcibly extract him; (2) Cavallo’s assessment put Decedent at
 2    substantial risk of harm because it called for a extraction rather than emergency medical
 3    care; (3) despite being concerned that Decedent was suffering from psychosis, Cavallo did
 4    not mitigate his risk by reviewing his medical records or requesting on-call emergency
 5    psychiatric assistance; and (4) by failing to do so, Cavallo’s independent evaluation was
 6    the catalyst to Decedent’s forced extraction and ultimate death.
 7            C.    Fourth Cause of Action (Excessive Force and Failure to Intercede)
 8            Cavallo moves to dismiss the Estate’s claim of excessive force and failure to
 9    intercede. The Estate argues Cavallo had a duty to intercede and provide medical assistance
10    when the tactical team used excessive force to extract Decedent from his cell. Conversely,
11    Cavallo contends she is not liable because there is no duty for medical staff to intercede
12    and provide sufficient medical care.
13            The duty to intercede with respect to excessive force is limited to correctional
14    officers. See Cunningham v. Gates, 229 F.3d 1271, 1289 (9th Cir. 2000) (“[P]olice officers
15    have a duty to intercede when their fellow officers violate the constitutional right of a
16    suspect or other citizen.”). The following elements apply to a pretrial detainee’s failure to
17    protect claim under the Fourteenth Amendment for any individual acting under the color
18    of law: (1) defendant made an intentional decision with respect to the conditions of
19    confinement; (2) those conditions put the detainee at substantial risk of serious harm; (3)
20    defendant did not take objectively reasonable and available measures to mitigate that risk,
21    even though a reasonable official in the circumstances would have appreciated the high
22    degree of risk involved—making the consequences of defendant’s conduct obvious; and
23    (4) by not taking such measures, defendant caused the detainee’s injuries. Castro, 833 F.3d
24    at 1071.
25            Cavallo was a nurse practitioner contracted by the Sheriff’s Department to provide
26    medical services at the Central Jail. She acted under color of state law when she evaluated
27    Decedent and is subject to liability under § 1983. See West v. Atkins, 487 U.S. 42, 50 (1988)
28    /////

                                                   20
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2084 Page 21 of 42



 1    (finding private medical professionals under contract with the state to provide medical
 2    services at a jail subject to liability under § 1983).
 3          The elements required for failure to protect claims are identical to those required by
 4    claims of deliberate indifference to medical needs. See Castro, 833 F.3d at 1071; Gordon,
 5    888 F.3d at 1125. As follows from the reasoning above, the Estate has sufficiently alleged
 6    that Cavallo failed to protect Decedent from the tactical team’s use of excessive force
 7    which resulted in his death.
 8          D.     Fifth Cause of Action (Wrongful Death - 42 U.S.C. § 1983)
 9          Coast Medical Defendant Cavallo and County Defendants Adraneda, Coyne,
10    Lawson, Douthitt, Rodriguez, DelaCruz, Vrabel, Enciso, Sherman, Simms, and Seabron
11    seek to dismiss the Estate’s § 1983 wrongful death claim. A § 1983 wrongful death claim
12    for conduct that occurred prior to death can survive the subsequent death of the victim at
13    least where survival is authorized under an applicable state law. See Byrd v. Guess, 137
14    F.3d 1126, 1131 (9th Cir. 1998) ("It is undisputed that survival actions are permitted under
15    § 1983 if authorized by the applicable state law."). California law allows survivor actions
16    based on the decedent's individual claims that he would have been entitled to assert for his
17    own injuries. See Cal. Code Civ. Proc. § 377.10 et seq.
18          Defendants construe the Estate’s wrongful death claim as redundant of its claims of
19    deliberate indifference to medical needs and excessive force. They request dismissal of the
20    wrongful death claim to the extent it is based on the Fourth and Fourteenth Amendment
21    violations. (Docs. no. 85-1 at 9; 87-1 at 15).
22          As discussed above, the Estate FAC established § 1983 liability against the named
23    defendants by way of the Fourteenth Amendment for denial of critical medical care, use of
24    excessive force, and/or failure to protect Decedent. The Estate seeks exemplary damages
25    and attorney fees for its claim of deliberate indifference to medical need and general,
26    compensatory, and punitive damages for its excessive force and failure to protect claim.
27    (FAC ¶¶ 206, 224). The wrongful death remedies overlap to the extent the Estate requests
28    general damages but differ in that the Estate requests special damages. (See id. ¶ 232). Even

                                                       21
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2085 Page 22 of 42



 1    without this distinction, the wrongful death claim would not be dismissed as redundant. A
 2    plaintiff may allege alternative statements of claims and state as many separate claims as
 3    he or she has. Fed. R. Civ. P. 8(d). Accordingly, Defendants’ argument for dismissal of the
 4    wrongful death claim as redundant is rejected.
 5          E.     Sixth Cause of Action (Right of Association)
 6          Decedent’s parents Allen and Silva assert a § 1983 claim alleging violation of their
 7    right of association against City Defendants Murrow, Derisio, and Maggi; County
 8    Defendants Adraneda, Coyne, Lawson, Douthitt, Rodriguez, DelaCruz, Lopez, Vrabel,
 9    Enciso, Sherman, Simms, and Seabron; and Coast Medical Defendant Cavallo. Each of
10    them moves to dismiss.
11          “The substantive due process right to family integrity or to familial association is
12    well established.” Rosenbaum v. Washoe Cnty., 663 F.3d 1071, 1079 (9th Cir.2011).
13    Parents have a fundamental liberty interest in the companionship of their adult children and
14    have a cause of action under the Fourteenth Amendment when the police kill an adult child
15    without legal justification. See Porter v. Osborn, 546 F.3d 1131, 1136 (9th Cir. 2008).
16    “[V]iolation of the right to family integrity is subject to remedy under § 1983.” Rosenbaum,
17    663 F.3d at 1079. To state a claim, a plaintiff must allege that the defendant's conduct
18    “shock[ed] the conscience.” Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1154 (9th Cir.
19    2012).
20          As alleged in the operative complaint, each named defendant shocked the conscience
21    by acting with deliberate indifference to Decedent’s medical needs. City Defendants
22    Murrow, Derisio, and Maggi arrested Decedent without probable cause despite knowing
23    he needed to be transported to a medical facility for psychiatric treatment. See Lee v. City
24    of Los Angeles, 250 F.3d 668, 684-86 (9th Cir. 2001) (holding plaintiff mother sufficiently
25    pleaded deliberate indifference when son was falsely arrested and extradited to New York).
26    Coast Medical Defendant Cavallo and County Defendants Adraneda, Coyne, Lawson,
27    Douthitt, Rodriguez, DelaCruz, Lopez, Vrabel, Enciso, Sherman, Simms, and Seabron
28    knew Decedent was in need of medical care at the Central Jail yet failed to request

                                                   22
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2086 Page 23 of 42



 1    treatment for him. See Lolli v. County of Orange, 351 F.3d 410, 419-20 (9th Cir. 2003)
 2    (holding that reasonable jury could find deliberate indifference when officers denied
 3    medical attention to diabetic pretrial detainee); Cty. of Sacramento v. Lewis, 523 U.S. 833,
 4    851–52 (1998) (finding deliberate indifference to a detainee’s basic human and medical
 5    needs “constitutionally shocking” action). Allen and Silva have sufficiently alleged a
 6    violation of their right of association against each named defendant.
 7            F.    Seventh Cause of Action (Failure to Properly Train - 42 U.S.C. § 1983)
 8            The Estate asserts a § 1983 cause of action for failure to train against City Defendants
 9    Zimmerman and Maggi; County Defendants Gore, Lee, Joshua, Coyne, Lawson, and
10    Douthitt; and Coast Medical Defendant O’Brien. Each of them moves to dismiss.
11            To establish supervisory liability for failure to train, plaintiffs must allege that the
12    supervisory defendant "was deliberately indifferent to the need to train subordinates, and
13    the lack of training actually caused the constitutional harm or deprivation of rights." Flores
14    v. County of Los Angeles 758 F.3d 1154, 1159 (9th Cir. 2014). Under this standard, the
15    supervisor must have "disregarded the known or obvious consequences that a particular
16    omission in their training program would cause employees to violate citizens’
17    constitutional rights." Id. “Without notice that a course of training is deficient in a particular
18    respect, decisionmakers can hardly be said to have deliberately chosen a training program
19    that will cause violations of constitutional rights.” Id.
20            A “pattern of similar constitutional violations by untrained employees is ordinarily
21    necessary to demonstrate deliberate indifference for purposes of failure to train.” Connick
22    v. Thompson, 563 U.S. 51, 62 (2011). However, it is not necessary to allege a pattern of
23    similar violations to show deliberate indifference” when “in light of the duties assigned to
24    specific officers or employees the need for more or different training is so obvious, and the
25    inadequacy so likely to result in the violation of constitutional rights, that the policymakers
26    of the city can reasonably be said to have been deliberately indifferent to the need.” City of
27    Canton v. Harris, 489 U.S. 378, 390 (1989).
28    /////

                                                      23
                                                                                       3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2087 Page 24 of 42



 1          For example, city policymakers know to a moral certainty that their police
            officers will be required to arrest fleeing felons. The city has armed its officers
 2
            with firearms, in part to allow them to accomplish this task. Thus, the need to
 3          train officers in the constitutional limitations on the use of deadly force . . .
            can be said to be “so obvious,” that failure to do so could properly be
 4
            characterized as “deliberate indifference” to constitutional rights.
 5
 6    Canton, 489 U.S. at 390 n.10.
 7          Although Canton and Connick discuss municipal liability for failure to train, the
 8    Ninth Circuit applies the same standard for supervisory officials sued in their individual
 9    capacity. See Flores. 758 F.3d at 1159 (9th Cir. 2014).
10                 1.     City Defendants Zimmerman and Maggi
11          The Estate contends Zimmerman and Maggi failed to train Murrow and Derisio on
12    how to properly respond to 5150 calls for psychiatric assistance, as well as how to properly
13    convey critical medical information to County jails. Zimmerman and Maggi argue they had
14    no personal involvement in the constitutional deprivations at issue and that the Estate fails
15    to allege facts supporting a causal connection between their alleged wrongful conduct and
16    Decedent’s death.
17          The Estate alleges Zimmerman and Maggi failed to properly train their subordinates
18    on various issues relevant to the performance of an officer’s duties: (1) how to respond to
19    a 5150 call and assist mentally ill individuals; (2) how to distinguish symptoms of mental
20    illness from signs of substance abuse; (3) the necessity of transporting mentally ill persons
21    to medical facilities for treatment instead of incarcerating them; (4) how to assess whether
22    probable cause for arrest is present in order to avoid unlawful arrests of mentally ill
23    persons; and (5) how to properly communicate critical medical information to jail
24    personnel. (FAC ¶¶ 240-241). As a consequence of failure to train officers on lawful arrests
25    and proper 5150 response procedures, Murrow and Derisio wrongfully arrested Decedent
26    and caused his confinement in the Central Jail. (Id. ¶ 242). Further, as a consequence of
27    failure to train officers on how to communicate critical medical information, Murrow failed
28    to convey to the Central Jail intake personnel that Decedent was picked up during a 5150

                                                    24
                                                                                     3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2088 Page 25 of 42



 1    response and was suffering from a schizophrenic episode due to lack of medication. (See
 2    id. ¶¶ 55, 165, 242).
 3          The Estate argues Zimmerman and Maggi are liable under a single-incident theory.
 4    They knew employees required training how to properly respond to 5150 calls given their
 5    frequency. (See FAC ¶ 241 (“The Department received over 30,000 calls for ‘5150’ alone
 6    over a three-year period.”). Despite this knowledge, they failed to train their subordinates
 7    on arrests without probable cause, proper 5150 response procedures, and proper
 8    coordination and communication of critical medical information to jail personnel. This
 9    plausibly falls within the narrow range of the “single-incident” liability hypothesized in
10    Canton. See Canton, 489 U.S. at 390 n.10. It is plausible that, absent adequate training,
11    police officers are unlikely to be familiar with the constitutional constraints on arrests of
12    mentally ill individuals, detainee medical issues, or the statutory requirements imposed on
13    law enforcement by California Welfare and Institutions Code § 5150. Accordingly, the
14    Estate has adequately alleged that (1) Zimmerman and Maggi were deliberately indifferent
15    in their failure to train subordinate police officers; and (2) their failure to train resulted in
16    Decedent’s unlawful arrest and denial of medical care, causing him to decompose and
17    ultimately die due to the application of excessive force.
18                 2.     County Defendants Gore, Lee, Joshua, Coyne, Lawson, and
19                        Douthitt
20          Defendants Gore, Lee, Joshua, Coyne, Lawson, and Douthitt argue this Court must
21    limit the Estate’s failure to train claim to the County pursuant to Monell municipal liability.
22    See Monell, 436 U.S. at 658. This argument is rejected because liability for failure to train
23    can extend to supervisory defendants sued in their individual capacities under § 1983. See
24    Flores. 758 F.3d at 1159 (9th Cir. 2014).
25          The Estate alleges Gore knew that his deputies’ inadequate cell checks caused
26    multiple instances of detainee deaths or injuries. (See, e.g., id. ¶ 132 (alleging five instances
27    of detainee deaths caused by inadequate cell checks). Despite knowledge of this causal
28    connection, he did not sufficiently train them how to perform proper cell checks. (See id.).

                                                     25
                                                                                      3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2089 Page 26 of 42



 1          Gore, Lee, and Joshua knew that a significant number of detainee deaths were caused
 2    by inadequate medical care for detainees with serious medical and psychiatric needs,
 3    including the deaths of Adrian Correa, Daniel Sisson, Bernard Victorianne, Ronnie
 4    Sandoval, Heron Moriarty, Kristopher NeSmith, Jerry Cochran, and Ruben Nunez. (FAC
 5    ¶ 123). To highlight Gore, Lee, and Joshua’s failure to train, the Estate points to a 2018
 6    study by Disability Rights California, a nonprofit agency, which identified deficiencies in
 7    the San Diego County’s practices relating to mentally ill detainees. (Id. ¶ 127). Because of
 8    these deficiencies, a substantial number of mentally ill detainees were deprived of timely
 9    access to psychiatric care. (Id. ¶ 129). For example, the 2018 study found that San Diego
10    County jails do not have an effective system for communicating and coordinating care for
11    a detainee’s “decompensating condition, potential risk of suicide or self-harm, and mental
12    health treatment needs.” (Id. ¶ 126).
13          Gore, Coyne, Lawson, and Douthitt knew the County jails frequently booked or
14    housed mentally ill individuals. (Id. ¶ 252). They failed to properly train deputies on
15    various issues relevant to the constitutional rights of such detainees with mental health
16    disorders: (1) the appropriate use of force; (2) the ability to determine when a mentally ill
17    detainee needs medical care; (3) the necessity of professional medical assessments and
18    appropriate treatment; (4) how to effectively communicate commands to mentally ill
19    detainees; and (5) the duty to treat mentally ill detainees “fairly” and “humanely.” (Id.).
20          According to the allegations, it is reasonable to infer that Gore knew the cell check
21    training was inadequate because there were multiple instances of detainee harm caused by
22    inadequate cell checks. (See, e.g., FAC ¶ 132). Similarly, given the pattern of harm
23    perpetuated by inadequate communication and coordination of detainee treatment, Gore,
24    Lee, and Joshua were on notice that training was inadequate. (See, e.g., id. ¶ 123). For
25    example, the 2018 study found a “significant number of failures on the part of San Diego
26    County Jails from intake of inmates, housing placements, communication between
27    custodial staff and mental health staff, monitoring of the mentally ill, to coordination of
28    care.” (Id. ¶ 131) (emphasis added). As alleged, it was foreseeable that inadequate training

                                                   26
                                                                                   3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2090 Page 27 of 42



 1    would result in constitutional deprivations to mentally ill detainees like Decedent, yet Gore,
 2    Lee, and Joshua failed to implement appropriate changes. Further, the Estate sufficiently
 3    alleged that the need for training on the lawful use of force on mentally ill detainees was
 4    obvious. See Connick, 563 U.S. at 64.
 5          For the foregoing reasons, the Estate has sufficiently alleged that (1) Gore, Lee,
 6    Joshua, Coyne, Lawson, and Douthitt were deliberately indifferent in their failure to train
 7    their subordinates; and (2) as a consequence of their inadequate training, the County
 8    correctional and medical staff foreseeably violated Decedent’s constitutional rights and
 9    actually or proximately caused his death.
10                 3.     Coast Medical Defendant O’Brien
11          The Estate contends O’Brien failed to train Cavallo on how to evaluate and treat
12    detainees as well as the policies and protocols specific to the provision of medical treatment
13    at the Central Jail. O’Brien argues he is not liable because Cavallo’s actions were
14    appropriate and did not cause or contribute to Decedent’s death. As discussed above, the
15    Estate sufficiently alleges that Cavallo’s unlawful actions caused or contributed to
16    Decedent’s death.
17          The Estate alleges O’Brien, as the President and CEO of Coast Hospitalist and Coast
18    Correctional, which contract with the Sheriff’s Department to provide nurse practitioners
19    to work at San Diego County jails, had a duty to ensure Cavallo was properly trained on:
20    (1) the evaluation and treatment of detainee-patients at the Central Jail; (2) the ability to
21    contact the Central Jail’s on-call after-hours emergency psychiatrists; and (3) how to admit
22    a detainee into the Central Jail’s Psychiatric Security Unit for involuntary medication.
23    (FAC ¶ 250). It is clear that a failure to train a nurse practitioner on these matters would
24    likely result in a constitutional violation as they are directly related to mentally ill
25    detainees’ constitutional rights.
26          The Estate further alleges that, as a result of inadequate training, Cavallo failed to
27    consult Decedent’s medical history, incorrectly concluded he was suffering from excited
28    delirium, and “stood by” as the tactical team used excessive force to extract him, killing

                                                    27
                                                                                   3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2091 Page 28 of 42



 1    him in the process. (Id. ¶ 251). The Estate has adequately alleged that O’Brien’s failure to
 2    train resulted in Cavallo’s deliberate indifference to Decedent’s medical needs, causing his
 3    death.
 4             G.    Eighth Cause of Action (Failure to Properly Supervise and Discipline -
 5                   42 U.S.C. § 1983)
 6             The Estate asserts a § 1983 cause of action for failure to supervise and discipline as
 7    to City Defendants Zimmerman and Maggi; County Defendants Gore, Lee, Joshua, Coyne,
 8    Lawson, and Douthitt; and Coast Medical Defendant O’Brien. Each of them moves to
 9    dismiss.
10             A claim of failure to supervise and discipline is subject to the same standard as a
11    failure to train claim: a plaintiff must allege that the supervisory defendant’s conduct was
12    sufficiently inadequate to constitute deliberate indifference to the detainee’s rights. Davis
13    v. City of Ellensburg, 869 F.2d 1230, 1235 (9th Cir. 1989). This requires the plaintiff to
14    allege that the supervisory defendant was on actual or constructive notice that the failure
15    to supervise or discipline would likely result in a constitutional violation. Starr v. Baca,
16    652 F.3d 1202, 1207 (9th Cir. 2011). The plaintiff must also allege that the supervisory
17    defendant’s action or inaction was the actual or proximate cause of the constitutional
18    violation. For the reasons discussed in the context of failure to train, the Estate has
19    sufficiently alleged a claim of failure to supervise and discipline against Maggi, Gore, Lee,
20    Joshua, Coyne, Lawson, Douthitt, and O’Brien.5
21             The Estate alleges that although these Defendants knew of prior incidents of
22    misconduct and civil rights violations by their subordinates involving similar facts as the
23    pending case, they failed to supervise the subordinates regarding communication of critical
24    medical information and required level of care for persons with serious psychiatric and
25    medical conditions; instead, they acquiesced in or even condoned the unlawful behavior
26
27
      5
          The Estate agrees to dismiss its claim of failure to supervise and discipline against
28    Zimmerman. (Doc. no. 96 at 25).
                                                     28
                                                                                    3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2092 Page 29 of 42



 1    by failing to retrain, discipline, or correct the abusive behavior of their subordinates. (FAC
 2    ¶¶ 259, 260-61, 265, 267-68, 270-71). The Estate also alleges that Defendants knew, or
 3    should have known, that their supervision and discipline policies regarding subordinates
 4    who violated the civil rights of detainees was so inadequate that it was obvious that a failure
 5    to correct would result in further incidents. (Id. ¶ 272). Finally, the Estate alleges that the
 6    constitutionally deficient supervision and lack of discipline was deliberately indifferent to
 7    Decedent’s rights and caused his suffering and death. (Id. ¶ 273).
 8          The Estate has pled sufficient facts to show that these Defendants were on notice of
 9    the alleged shortcomings in their supervision and disciplinary measures based on a history
10    of similar constitutional violations caused by their subordinates’ conduct. (See, e.g., id. ¶¶
11    259, 265, 267-68). Despite this knowledge, Defendants failed to implement corrective
12    measures to prevent further constitutional deprivations to mentally ill individuals like
13    Decedent. (See, e.g., id. ¶¶ 257-58, 260-61, 263-66, 269, 271). The lack of supervision and
14    discipline was the “moving force” behind the misconduct by their subordinates, resulting
15    in the violation of Decedent’s constitutional rights as well as his pain, suffering, and death.
16    (See id. ¶¶ 256-73). The Estate sufficiently alleges that each named Defendant, excluding
17    Zimmerman, is liable for his or her deliberate indifference in failing to supervise and
18    discipline subordinates.
19          H.     Ninth Cause of Action (Failure to Properly Investigate - 42 U.S.C. § 1983)
20          The Estate brings a claim of failure to investigate against City Defendant
21    Zimmerman and County Defendants Gore, Lee, Joshua, Coyne, Lawson, and Douthitt.
22    Each of them moves to dismiss.
23          To state a claim for failure to investigate against supervisory defendants, a plaintiff
24    must allege that the defendant either: personally participated in the alleged deprivation of
25    constitutional rights (Starr, 652 F.3d at 1207); knew of the violations and failed to act to
26    prevent them (id.); or promulgated or implemented “a policy so deficient that the policy
27    itself is a repudiation of constitutional rights and is the moving force of the constitutional
28    violation.” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989). “For a policy to be the

                                                    29
                                                                                    3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2093 Page 30 of 42



 1    moving force behind the deprivation of a constitutional right, the identified deficiency in
 2    the policy must be closely related to the ultimate injury,” and the plaintiff must establish
 3    “that the injury would have been avoided had proper policies been implemented.” Long v.
 4    Cty. of Los Angeles, 442 F.3d 1178, 1190 (9th Cir. 2006).
 5            Upon information and belief, the Estate alleges that Gore implemented a de facto
 6    policy of “allowing homicide investigators to intimidate witnesses; to ask leading
 7    questions, suggesting the answers; and to summarize the interviews of inmates in their
 8    investigation files in a manner that distort the actual recorded statements of witnesses.”
 9    (FAC ¶ 278). The Estate further alleges that Gore, Lee, Joshua, Coyne, Lawson, and
10    Douthitt engaged in a pattern of failing to properly investigate misconduct or take remedial
11    measures against correctional and medical staff for alleged constitutional violations. (Id.
12    ¶¶ 269-70, 279-80). Gore, Lee, Joshua, Coyne, Lawson, and Douthitt were aware of the
13    deficiencies of their investigations based on a history of preventable deaths in San Diego
14    County jails caused by medical neglect and excessive force. (Id. ¶¶ 283-84). They took no
15    action to prevent harm to detainees, including Decedent. (Id. ¶¶ 282-84). As a consequence
16    of this systemic failure to properly investigate, the correctional and medical staff named in
17    this case were deliberately indifferent including to Decedent’s constitutional rights, thus
18    causing his pain, suffering, and death. (Id. ¶ 287).
19            Gore, Lee, Joshua, Coyne, and Lawson knew their investigative policies and
20    practices were deficient because there was a pattern of detainee constitutional violations
21    associated with their failure to conduct proper investigations. (See id. ¶¶ 280-84). This
22    created a culture in which correctional and medical staff felt no obligation to adhere to the
23    law because they felt protected from legal consequences. (See id. ¶ 285). It is reasonable
24    to infer that Gore’s de facto policy would obviously result in constitutional violations such
25    as deliberate indifference to Decedent’s serious medical needs. Viewing the facts in the
26    light most favorable to the Estate, it is plausible that Defendants’ failure to investigate was
27    the moving force behind the culture which led to Decedent’s death. Accordingly, the Estate
28    /////

                                                    30
                                                                                    3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2094 Page 31 of 42



 1    sufficiently alleged its failure to investigate claim against Gore, Lee, Joshua, Coyne,
 2    Lawson and Douthitt.6
 3           I.     Tenth Cause of Action (Monell Liability – Failure to Train)
 4           All Plaintiffs assert a Monell failure to train claim against the City and the County.
 5    To state a claim for municipal liability, a plaintiff must allege that action pursuant to official
 6    municipal policy caused the injury. Monell, 436 U.S. at 691. “The ‘official policy’
 7    requirement was intended to distinguish acts of the municipality from acts of employees of
 8    the municipality, and thereby make clear that municipal liability is limited to action for
 9    which the municipality is actually responsible.” Pembaur v. Cincinnati, 475 U.S. 469, 479–
10    80 (1986). Official municipal policy includes “the decisions of a government's lawmakers,
11    the acts of its policymaking officials, and practices so persistent and widespread as to
12    practically have the force of law.” Connick, 563 U.S. at 61.
13           A “policy is a deliberate choice to follow a course of action ... made from among
14    various alternatives by the official or officials responsible for establishing final policy with
15    respect to the subject matter in question.” Long, 442 F.3d at 1185. Such policy or practice
16    must be a “moving force behind a violation of constitutional rights.” Dougherty v. City of
17    Covina, 654 F.3d 892, 900 (9th Cir. 2011). An official municipal policy may be either
18    formal or informal. City of Saint Louis v. Praprotnik, 485 U.S. 112, 131 (1988)
19    (acknowledging that a plaintiff could show that “a municipality's actual policies were
20    different from the ones that had been announced.”).
21           For example, a municipality's failure to train its employees may create liability
22    pursuant to § 1983 when the “failure to train amounts to deliberate indifference to rights of
23    persons with whom the [employees] come into contact.” Canton, 489 U.S. at 388 (1989).
24    Where deliberate indifference is proved, “failure to provide proper training may fairly be
25    said to represent a policy for which the city is responsible, and for which the city may be
26
27
      6
          The Estate voluntarily dismissed its claim for failure to properly investigate against
28    Zimmerman. (Doc. no. 96 at 25).
                                                      31
                                                                                      3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2095 Page 32 of 42



 1    held liable if it actually causes injury.” Id. at 390. This means that plaintiffs “must
 2    demonstrate a ‘conscious’ or ‘deliberate’ choice on the part of a municipality in order to
 3    prevail on a failure to train claim.” Price v. Sery, 513 F.3d 962, 973 (9th Cir. 2008). A
 4    plaintiff must allege facts showing the municipality disregarded the “known or obvious
 5    consequence” that a particular omission in their training would cause municipal employees
 6    to violate citizens' constitutional rights. See Connick, 563 U.S. 51 at 61.
 7                  1.     The City
 8           Plaintiffs allege that the City failed to train police officers on the proper protocol in
 9    the frequent and recurring situation of responding to 5150 calls, and that the failure to train
10    was deliberately indifferent to Decedent’s constitutional rights. (FAC ¶¶ 289, 293, 295).
11           As discussed above in the context of the Seventh Cause of Action, the Estate alleges
12    sufficient facts showing that Zimmerman, the Police Department Chief and its policy
13    maker, failed to train the City’s police officers. (See id. ¶¶ 240-43). Because official
14    municipal policy includes the acts of its policy-making officials, Connick, 563 U.S. at 61,
15    Plaintiffs adequately alleged the City’s liability for failure to train police officers about the
16    constitutional restraints on lawful arrests of mentally ill citizens. (See id. ¶¶ 240-43). Like
17    Zimmerman, the City knew the Police Department’s training policies were inadequate yet
18    did not address the deficiencies, resulting in Decedent’s wrongful arrest, denial of medical
19    needs, and death. (Id. ¶¶ 290-291). The City’s deficient training caused Decedent’s “pain
20    and suffering, loss of life, loss of enjoyment of life, and death,” as well as Allen and Silva’s
21    “loss of the love, companionship, comfort, care, society, training, guidance, and past and
22    future support” of their son. (Id. ¶ 296). Plaintiffs sufficiently allege a failure to train claim
23    against the City.
24                  2.     The County
25           Plaintiffs allege the County’s correctional and medical staff lacked training on the
26    proper communication of critical health information and coordination of adequate medical
27    care for mentally ill detainees. (Id. ¶¶ 297, 300, 301). Plaintiffs further allege the County
28    failed to train its correctional staff on the use of force. (Id. ¶¶ 305).

                                                      32
                                                                                      3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2096 Page 33 of 42



 1            As discussed above, the Estate adequately alleges a failure to train claim against
 2    Gore, Lee, Joshua, Coyne, Lawson, and Douthitt. (See id. ¶¶ 114-56). Similar to the County
 3    supervisory defendants, the County knew its training was inadequate but failed to
 4    implement changes. (See id. ¶¶ 131, 298-304). The County’s failure to provide proper
 5    training about the medical needs of and use of force against mentally ill detainees caused
 6    Decedent’s “pain and suffering, loss of life, loss of enjoyment of life, and death,” as well
 7    as Allen and Silva’s “loss of the love, companionship, comfort, care, society, training,
 8    guidance, and past and future support” of their son. (Id. ¶¶ 306-07). Accordingly, Plaintiffs
 9    sufficiently allege a failure to train claim against the County.
10            J.    Eleventh Cause of Action (Monell Liability - Unconstitutional Policy,
11                  Custom, or Practice)
12            The City and the County move to dismiss Plaintiffs’ Monell claim of
13    unconstitutional policies, customs, and practices.
14                  1. The City
15            Plaintiffs allege that as a matter of policy, custom, and practice, the City and its
16    policymakers (1) falsely arrested citizens, including those in need of medical or psychiatric
17    help; (2) denied medical care to mentally ill citizens; (3) inadequately supervised, trained,
18    controlled, assigned, and disciplined police officers; (4) maintained grossly inadequate
19    procedures for reporting, supervising, investigating, reviewing, disciplining, and
20    controlling misconduct by police officers; and (5) failed to fund, utilize, and request the
21    specialized services of PERT. (FAC ¶¶ 313, 317). The implementation of these
22    unconstitutional policies, customs, and practices resulted in the “collective inaction” and
23    “callous indifference” of the City’s police officers, causing Maggi, Murrow, and Derisio
24    to wrongfully arrest Decedent and deny hospitalization for psychiatric treatment. (Id. ¶
25    314).
26            The City argues its policies on how to respond to 5150 calls and how to deal with
27    mentally ill citizens because it has specialized personnel, PERT, to deal with situations
28    involving mental health issues were adequate. (Doc. no. 86-1 at 21-23).The Court is not

                                                    33
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2097 Page 34 of 42



 1    persuaded. As discussed above, Plaintiffs adequately allege that the City was deliberately
 2    indifferent in its failure to properly train police officers in dealing with mentally ill citizens.
 3    Furthermore, Plaintiffs allege the City had a policy, custom or practice of underfunding
 4    PERT. (Id. ¶317.) In combination, these allegations show that the City was aware of the
 5    need for specialized approach to mentally ill citizens, but failed to adequately fund the
 6    service, while at the same time also failing to properly train the police officers. Plaintiffs
 7    therefore sufficiently allege a Monell claim based on unconstitutional policies, procedures,
 8    and customs.
 9                  2. The County
10           Plaintiffs allege that the County’s policies, procedures or customs perpetuated the
11    use of excessive force, deliberate indifference to detainees’ serious medical needs, and
12    ultimately to in-custody deaths. (See FAC ¶ 315).
13           Although the County maintained an investigative body, the Citizens’ Law
14    Enforcement Review Board, with the responsibility to investigate in-custody deaths in
15    County jails (id. ¶ 149), it also maintained a de facto policy of (1) failing to notify the board
16    of in-custody deaths; (2) failing to adequately fund and staff the board; (3) failing to train
17    the board’s members on how to conduct proper investigations; (4) failing to investigate in-
18    custody deaths; and (5) allowing summary dismissal of in-custody deaths without
19    investigation. (Id. ¶¶ 319-21). In its 25 years of existence, the board has never inspected a
20    jail facility despite its authority and responsibility to do so. (Id. ¶ 151). The board has
21    publicly stated that “death cases and other complex investigations often take more than one
22    year to complete,” and has a pattern of dismissing death cases without sufficient review
23    “based on a one-year time limitation for imposing officer discipline for misconduct.” (Id.
24    ¶ 153). The County has access to state funding under the Mental Health Services Act, it
25    has failed to invest it in the board. (Id. ¶ 154).
26           As discussed above, Plaintiffs adequately allege that the County has failed to train
27    its correctional and medical staff on the proper communication of critical health
28    information and coordination of adequate care for mentally ill detainees, failed to properly

                                                      34
                                                                                       3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2098 Page 35 of 42



 1    supervise them, and failed to discipline them for violations. Although it has established a
 2    board to investigate the widely known problem of in-custody deaths, it has also failed to
 3    enable the board to carry out its stated responsibilities. Based on the foregoing, Plaintiffs
 4    have sufficiently alleged that the County’s unconstitutional policies, customs, and practices
 5    were deliberately indifferent to Decedent’s constitutional rights.
 6    IV.     STATE LAW CLAIMS
 7            A.    Twelfth Cause of Action (Wrongful Death – CCP §377.60)
 8            County Defendants and Coast Medical Defendants move to dismiss Allen and
 9    Silva’s state law claim for wrongful death. California Code of Civil Procedure § 377.60
10    establishes a statutory cause of action in favor of specified heirs of an individual who dies
11    as a result of the “wrongful act or neglect” of another. Under the statute, the specified heirs
12    are entitled to damages on their own behalf for the loss they have sustained by reason of
13    the victim's death. See Jacoves v. United Merchandising Corp., 9 Cal. App. 4th 88, 105
14    (1992). “The elements of the cause of action for wrongful death are the tort (negligence or
15    other wrongful act), the resulting death, and the damages, consisting of the pecuniary loss
16    suffered by the heirs.” Quiroz v. Seventh Ave. Center, 140 Cal. App. 4th 1256, 1263 (2006).
17                  1.     County Defendants
18            County Defendants argue they are statutorily immune from liability for injury
19    proximately caused by the failure of County employees to furnish or obtain medical care
20    based on California Government Code § 845.6.
21            Neither a public entity nor a public employee is liable for injury proximately
              caused by the failure of the employee to furnish or obtain medical care for a
22
              prisoner in his custody; but . . . a public employee, and the public entity where
23            the employee is acting within the scope of his employment, is liable if the
              employee knows or has reason to know that the prisoner is in need of
24
              immediate medical care and he fails to take reasonable action to summon such
25            medical care.
26    Cal. Gov. Code § 845.6. To state a claim, a plaintiff must allege that “(1) the public
27    employee knew or had reason to know of the need (2) for immediate medical care, and (3)
28    /////

                                                     35
                                                                                     3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2099 Page 36 of 42



 1    failed to reasonably summon such care.” Jett v. Penner, 439 F.3d 1091, 1098–99 (9th Cir.
 2    2006).
 3          Allen and Silva’s wrongful death claim against County Defendants is based on the
 4    same allegations as the Estate’s claim of deliberate indifference to Decedent’s serious
 5    medical needs. For the same reasons the Court concluded the Estate alleges sufficient facts
 6    to state a § 1983 claim of deliberate indifference against County employees Adraneda,
 7    Coyne, Lawson, Douthitt, Rodriguez, DelaCruz, Lopez, Vrabel, Enciso, Sherman, Simms,
 8    and Seabron, it follows that Allen and Silva have sufficiently pled a wrongful death claim
 9    against the County and its employees. See Lemire v. California Dep't of Corr. & Rehab.,
10    726 F.3d 1062, 1081-1082 (9th Cir. 2013) (holding that the bar for a deliberate indifference
11    claim is significantly higher than that of a negligence claim).
12          However, Plaintiffs do not allege that Gore, Lee, and Joshua knew or had reason to
13    know of Decedent’s need for immediate medical care. Allen and Silva therefore cannot
14    state a wrongful death claim against them.
15                 2.     Coast Medical Defendants
16          Coast Medical Defendants argue Allen and Silva’s wrongful death claim is barred
17    by the statute of limitations. (Doc. no. 85-1 at 10). They contend wrongful death claims
18    against healthcare providers are analyzed under California’s one-year statute of limitations
19    for negligence against health care providers. See Cal. Civ. Proc. Code § 340.5.
20          Cavallo’s interaction with Decedent occurred on February 21, 2018. The initial
21    complaint was filed on October 2, 2018, within the one-year statute of limitations. (See
22    doc. no. 1). However, Coast Medical Defendants were named for the first time in the
23    amended complaint filed August 9, 2019. (See doc. no. 79.)
24          Under Rule 15, an amendment to a pleading relates back to the date of the original
25    pleading when the amendment asserts a claim or defense that arose out of the conduct,
26    transaction, or occurrence set out in the original pleading, or when the amendment changes
27    the party against whom a claim is asserted. Fed. R. Civ. P. 15(c)(1). The Court therefore
28    finds that the allegations against the Coast Defendants relate back to the original complaint.

                                                    36
                                                                                   3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2100 Page 37 of 42



 1    Accordingly, Allen and Silva’s wrongful death claim against Coast Medical Defendants is
 2    not barred by the statute of limitations.
 3            B.    Thirteenth Cause of Action (Negligence)
 4            All Defendants more to dismiss the Estate’s negligence cause of action. To state a
 5    claim under California law, a plaintiff must allege (1) a legal duty to use due care; (2) a
 6    breach of such legal duty; and (3) the breach as the proximate or legal cause of the resulting
 7    harm. Corales v. Bennett, 567 F.3d 554, 572 (9th Cir. 2009).
 8                  1.    City Defendants
 9            City Defendants argue the negligence claim should be dismissed because it asserts
10    “conclusory grouped allegations.” See Ortez v. Washington County, State of Or., 88F.3d
11    804, 809-810 (9th Cir. 1996). Although the Estate does not specifically allege the elements
12    of a negligence claim, it incorporates by reference all prior allegations in the operative
13    complaint. (FAC ¶ 331). For example, the negligence claim is based on the same
14    allegations as the claims of arrest without probable cause, deliberate indifference to serious
15    medical needs, and failure to train. As discussed above, Plaintiffs adequately alleged those
16    claims. For the same reasons the Court finds the allegations provide City Defendants with
17    sufficient notice of the basis for negligence. See Lemire, 726 F.3d at 1081-1082.
18                  2.    County Defendants
19            County Defendants argue they are statutorily immune from liability pursuant to
20    California Government Code § 845.6. For the reasons stated above in the context of
21    wrongful death, the Estate sufficiently alleges negligence against the County and its
22    employees Adraneda, Coyne, Lawson, Douthitt, Rodriguez, DelaCruz, Lopez, Vrabel,
23    Enciso, Sherman, Simms, and Seabron, but not against Gore, Lee, and Joshua.
24                  3.    Coast Medical Defendants
25            Based on the same statute of limitations argument as their motion to dismiss the
26    wrongful death claim, Coast Medical Defendants argue for dismissal of the negligence
27    claim. (Doc. no. 85-1 at 10). The argument is rejected for the same reasons stated above.
28    /////

                                                    37
                                                                                   3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2101 Page 38 of 42



 1          C.     Fourteenth Cause of Action (Violation of California’s Unruh Act)
 2          Coast Medical Defendants move to dismiss the Estate’s claim under the Unruh Act
 3    because a County jail is not a “business establishment” within the meaning of the statute.
 4    The Unruh Act entitles plaintiffs to “full and equal accommodations, advantages, facilities,
 5    privileges, or services in all business establishments of every kind whatsoever.” Cal. Civ.
 6    Code § 51(b). The statute's plain language leaves no doubt that courts should read “business
 7    establishments” in the “broadest sense possible.” Isbister v. Boys Club of Santa Cruz, Inc.,
 8    40 Cal. 3d 72, 78 (1985). Although the Unruh Act does not apply to correctional facilities,
 9    a private contractor working within a prison qualifies as a business establishment operating
10    for profit. See O'Connor v. Village Green Owners Assn., 33 Cal. 3d 790 (1983).
11          Coast Medical Defendants do not dispute that Coast Hospitalist and Coast
12    Correctional are private for-profit entities contract with the Sheriff’s Department to provide
13    detainee services within County jails for a fee. (See, e.g., FAC ¶¶ 18, 362.) By providing
14    services for a fee, they perform a customary business function in that they are engaged in
15    an “overall function to protect and enhance economic value.” O'Connor, 33 Cal. 3d at 795
16    (finding that a non-profit hospital was a business establishment because it charged its
17    patrons significant fees for its services). Any business or organization may be deemed a
18    “business establishment” if it performs “customary business functions” and fulfills a
19    “businesslike purpose.” Id. at 796.
20          The Estate adequately alleged that this customary business function renders Coast
21    Medical Defendants a “business establishment” under the broad terms of the Unruh Act.
22    Accordingly, it can state a claim against them for violation of the Unruh Act.
23          D.     Fifteenth Cause of Action (Violation of California’s Bane Act)
24          The City, Maggi, Murrow, and Derisio move to dismiss the Estate’s claim under the
25    Bane Act on the basis that it fails to allege specific intent to violate Decedent’s
26    constitutional rights.
27          The Bane Act authorizes an action for damages, injunctive relief, and other
28    “appropriate equitable relief” against a person or persons who “interferes by threats,

                                                    38
                                                                                   3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2102 Page 39 of 42



 1    intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, with
 2    the exercise or enjoyment by any individual or individuals of rights secured” by federal or
 3    state law or the United States or California constitutions. Cal. Civ. Code. § 52.1. To plead
 4    a Bane Act claim, a plaintiff must allege that the defendant interfered with his or her
 5    constitutional or statutory rights and that the interference was accompanied by actual or
 6    attempted threats, intimidation, or coercion. Id.
 7          The plaintiff must also allege a “specific intent to violate the arrestee’s right to
 8    freedom from unreasonable seizure.” Reese v. County of Sacramento, 888 F.3d 1030, 1043
 9    (9th Cir. 2018). The Bane Act does not require a showing of “threats, intimidation and
10    coercion” separate from the underlying constitutional violation. Cornell v. City and County
11    of San Francisco, 17 Cal. App. 5th 766, 799 (2017); Reese, 888 F.3d at 1043. The City,
12    Maggi, Murrow, and Derisio do not seek to dismiss the Estate’s claim of arrest without
13    probable cause.
14          [W]here, as here, an unlawful arrest is properly pleaded and proved, the
            egregiousness required by Section 52.1 is tested by whether the circumstances
15
            indicate the arresting officer had a specific intent to violate the arrestee's right
16          to freedom from unreasonable seizure, not by whether the evidence shows
            something beyond the coercion “inherent” in the wrongful detention.
17
18    Cornell, 17 Cal. App. 5th at 801.
19          The Estate alleges that Decedent “had a Constitutional right not to be arrested
20    without probable cause. Murrow, Derisio, and Maggi arrested him through the use of
21    intimidation and coercion by accusing him of being under the influence of a controlled
22    substance when he was not.” (FAC ¶ 367). Allen repeatedly informed the dispatch as well
23    as the arresting officers before arresting Decedent, that Decedent was not under the
24    influence but was acting irrationally because he was experiencing a schizophrenic episode.
25    (See id. ¶¶ 40-47.) The laboratory test at the police station, before Decedent was transferred
26    to the Central Jail, confirmed that he was not under the influence. (Id. ¶ 49.)
27          The Estate plausibly alleged that Maggi, Murrow, and Derisio had a specific intent
28    to violate Decedent’s right to be free of unlawful arrest. See Reese, 888 F.3d at 1045 (“[A]

                                                     39
                                                                                     3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2103 Page 40 of 42



 1    reckless disregard for a person's constitutional rights is evidence of a specific intent to
 2    deprive that person of those rights.”). As such, the Court finds the Estate has sufficiently
 3    alleged the named defendants are liable for violation of the Bane Act.
 4    V.    ADA AND REHABILITATION ACT
 5          The Estate asserts its final causes of actions under the ADA and the Rehabilitation
 6    Act against the City and the County. Both defendants move to dismiss.
 7          Title II of the ADA provides that “no qualified individual with a disability shall, by
 8    reason of such disability, be excluded from participation in or be denied the benefits of the
 9    services, programs, or activities of a public entity, or be subjected to discrimination by any
10    such entity.” 42 U.S.C. § 12132. Similarly, § 504 of the Rehabilitation Act provides that
11    “[n]o otherwise qualified individual with a disability shall, solely by reason of her or his
12    disability, be excluded from the participation in, be denied the benefits of, or be subjected
13    to discrimination under any program or activity receiving Federal financial assistance.” 29
14    U.S.C. § 794(a).
15          Both the ADA and the Rehabilitation Act apply in the context of arrests and
16    correctional facilities. See City & Cty. of San Francisco v. Sheehan, 575 U.S. 600, 135 S.
17    Ct. 1765, 1773 (2015) (ADA applies to arrests); Pierce v. Cty. of Orange, 526 F.3d 1190,
18    1214 (9th Cir. 2008) (ADA and Rehabilitation Act apply to correctional facilities); see also
19    Pennsylvania Dep't of Corr. v. Yeskey, 524 U.S. 206, 210, (1998) (“services, programs, or
20    activities” as used in 42 U.S.C. § 12132 includes medical programs in prison). “[T]here is
21    no significant difference in the analysis of rights and obligations created by the two Acts.”
22    Vinson v. Thomas, 288 F.3d 1145, 1152 n.7 (9th Cir. 2002).
23          To plead a failure to accommodate under the ADA or the Rehabilitation Act, a
24    plaintiff must allege that a public entity knew of the disability but failed to provide
25    reasonable accommodations. See Robertson v. Las Animas Cty. Sherriff's Dep't, 500 F.3d
26    1185, 1196 (9th Cir. 2007). An entity’s “deliberate refusal” to accommodate disability-
27    related needs violates the ADA and the Rehabilitation Act. See United States v. Georgia,
28    546 U.S. 151, 157 (2006) (“[T]he alleged deliberate refusal of prison officials to

                                                    40
                                                                                   3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2104 Page 41 of 42



 1    accommodate [plaintiff's] disability-related needs in such fundamentals as mobility,
 2    hygiene, medical care, and virtually all other prison programs constituted [an ADA
 3    violation].”). However, inadequate or negligent medical treatment alone does not constitute
 4    an unlawful failure to accommodate. Simmons v. Navajo Cty., 609 F.3d 1011, 1022 (9th
 5    Cir.2010) (overruled on other grounds).
 6          A.     The City
 7          The Estate alleges the City failed to make reasonable accommodations to Decedent’s
 8    medical needs based on his mental health during his arrest. (FAC ¶ 382). The City’s police
 9    officers denied him the benefits of its services, programs, or activities by assuming his
10    schizophrenic symptoms were symptoms of drug use, although they knew they were
11    responding to a 5150 call and were told by Allen that Decedent was not under the influence
12    but was experiencing a schizophrenic episode. (See id. ¶¶ 383, 384). They administered a
13    sobriety test they knew Decedent was certain to fail due to his schizophrenia. (Id. ¶ 384).
14    They then failed to take him to a medical facility for treatment, “thereby failing to
15    accommodate [his] disability, and denying him a service, benefit, or program.” (Id.).
16          One of the categories of disability claims applicable to arrests is a “wrongful arrest,
17    where police wrongly arrest someone with a disability because they misperceive the effects
18    of that disability as criminal activity. Sheehan v. City & Cty. of San Francisco, 743 F.3d
19    1211, 1232 (9th Cir. 2014). The Estate’s claim falls within this category: the officers
20    wrongly arrested Decedent because they misperceived the symptoms of his schizophrenia
21    as the effects of methamphetamine use, although they were on notice of his disability.
22    (FAC ¶¶ 381-384, 387). They further decided to deny him transportation to a medical
23    facility although they knew he needed psychiatric treatment. (Id.). Accordingly, the Estate
24    has sufficiently alleged the City intentionally discriminated against Decedent in violation
25    of the ADA and the Rehabilitation Act. See Vinson, 288 F.3d at 1152 n.7.
26          B.     The County
27          The Estate alleges the County failed to make reasonable accommodations to meet
28    Decedent’s basic needs, including access to medical treatment, showers, bedding, and

                                                   41
                                                                                  3:18-cv-2282-L-MSB
     Case 3:18-cv-02282-L-MSB Document 147 Filed 11/25/20 PageID.2105 Page 42 of 42



 1    hygienic items. (FAC ¶ 384). The Estate’s ADA and Rehabilitation Act claims are based
 2    on the same allegations as the Estate’s claims of violation of due process and deliberate
 3    indifference to Decedent’s serious medical needs. For the same reasons the Court
 4    concluded the FAC alleges sufficient facts to state the aforementioned § 1983 claims, it
 5    follows that the Estate has sufficiently pled that the County violated Decedent’s rights
 6    under the ADA and the Rehabilitation Act.
 7    VI.   CONCLUSION
 8          For the reasons stated above, it is ordered as follows:
 9          1.     The Coast Medical Defendants’ motion to dismiss (doc. no. 85) is denied.
10          2.     The City Defendants’ motion to dismiss (doc. no. 86) is denied. Plaintiffs have
11    voluntarily dismissed the eighth and ninth causes of action against Shelley Zimmerman.
12          3.     The County Defendants’ motion to dismiss (doc. no 87) in granted as to the
13    twelfth and thirteenth causes of action against William Gore, Barbara Lee, and Alfred
14    Joshua only. The motion is denied in all other respects. To the extent the motion is granted,
15    leave to amend is denied as futile.
16          IT IS SO ORDERED.
17
18    Dated: November 25, 2020
19
20
21
22
23
24
25
26
27
28

                                                   42
                                                                                  3:18-cv-2282-L-MSB
